*881In a proceeding pursuant to CPLR article 78 to annul a determination of the respondent State Commissioner, dated April 16, 1974 and made after a statutory fair hearing, which affirmed a determination of the respondent New York City Commissioner terminating public assistance benefits to petitioner and her children, petitioner appeals from an order of the Supreme Court, Kings County, entered January 20, 1975, which dismissed the petition. Order reversed, on the law, without costs, and both determinations annulled under constraint of Matter of Payne v Sugarman (39 AD2d 720, affd 31 NY2d 845), and the benefits in question are directed to be reinstated for the three-month period between their termination and petitioner’s requalification. The benefits were terminated on the ground that petitioner was the registered owner of an automobile and had declined to utilize its value toward support of herself and her children. She thereafter requalified for the benefits after transferring the registration to her "common law husband”. There is no indication in this record of a finding of lack of need, and therefore petitioner’s minor children may not be deprived of the assistance they are entitled to receive (Matter of Ryan v New York State Dept. of Social Serv., 40 AD2d 867). Benjamin, Acting P. J., Rabin, Hopkins, Latham and Munder, JJ., concur.